Citation Nr: 1439936	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a right collarbone disorder. 

2. Entitlement to service connection for a left knee disorder. 

3. Entitlement to service connection for tuberculosis. 

4. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty in the Air Force from July 1996 to July 2000.  The record also reflects that he had additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

A hearing at the Central Office was held in May 2010 before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is associated with the claims file.

The Board remanded the issues listed on the title page as well as a claim for service connection for infertility in November 2011 for additional development.  In January 2013, service connection for infertility was granted.  Therefore, that claim is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Reason for Remand: To schedule VA examinations and obtain addendum opinions.

As noted above, many of the Veteran's service treatment records are not available for review; therefore VA has a heightened obligation to assist in the development of the claims.  As described in greater detail below, the Board finds that the Veteran must be afforded a VA examination with respect to his claim for service connection for a right collarbone disorder.  Further, addendum opinions must be obtained regarding the etiology of his claimed left knee disorder and tuberculosis.

First, the Veteran claims that he injured his right collarbone, or clavicle, during service.  Treatment records show he has rotator cuff tendonitis.  The Board remanded this matter in November 2011 to provide the Veteran with a VA examination to determine whether the Veteran has residuals from his alleged clavicle injury during service, such as rotator cuff tendonitis.  The November 2011 VA examination report shows that the VA examiner did not examine the Veteran's shoulder girdle area to determine whether the Veteran has a current disability that is related to his claimed in-service injury.  As such, the Board's remand instructions have not been substantially completed as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a VA examination must be scheduled to determine whether the Veteran has a current injury to his clavicle or residual disorders due to his alleged injury during service.

Second, the Veteran contends that he injured his left knee during service.  In the November 2011 examination report, the examiner provided a negative nexus opinion, finding that the left knee disability is not related to service based on the lack of medical evidence showing treatment of the left knee.  The examiner did not address the Veteran's lay statements or buddy statements which assert that the Veteran injured his left knee during service and that he has had left knee problems since service.  Because the service treatment records are not available, the Board finds that it is especially important that the examiner address the Veteran's and his buddies' lay statements regarding his left knee injury when rendering an etiology opinion.  Accordingly, on remand, an addendum etiology opinion should be obtained that addresses the lay statements of record.

Third, the Veteran contends that service connection is warranted for tuberculosis.  Available dental records from his period of service show that he tested positive for tuberculosis and completed isoniazid (INH) treatment.  At the time of the November 2011 VA examination, these records were not available.  In light of these newly obtained records, the Board finds that a remand is warranted for the scheduling of a new VA examination to determine whether the Veteran has tuberculosis or residuals of tuberculosis that are related to service.

Finally, the Veteran seeks service connection for a skin condition.  The Veteran had a VA examination in December 2011; however, this examination report is inadequate for rating purposes.  First, the examiner did not clearly explain all findings.  For example, in the diagnosis section, the examiner checked a box indicating dermatitis or eczema and stated that the condition started in 1999.  The examiner did not indicate whether this finding was a clinical finding or based on the Veteran's medical history.  Notably, in the etiology opinion, the examiner found that the skin condition did not manifest during service.  Thus, the examination report provides conflicting information regarding the etiology of the Veteran's skin condition.  

The examination report is also inadequate because the examiner indicated that the Veteran had been treating his skin condition with oral medications noted as moisturizers.  Clearly, moisturizers are topical treatments and not ingested.  Consequently, because of the inaccuracies in the report, the Board finds that the examination report is not adequate for rating purposes.

The examination report is also inadequate because the examiner did not consider the Veteran's lay statements or the statements of his friends and family members when providing the etiology opinion.  The examiner said that no evidence could be found to substantiate a claim of a skin condition diagnosed or treated during service.  However, the Veteran's friends and family members submitted statements regarding their objective observations of the Veteran's skin conditions after his deployment during service.  Additionally, the examiner did not address the symptoms identified in the lay statements such as sensitive skin with bruising and residual scars; dry and flaky skin; eczema-like; and rash or breaking out.

Finally, and most importantly, the examiner did not discuss the examination report completed at the time the Veteran entered service.  This report notes depigmented areas on the upper chest, bilaterally.  In December 2011, the VA examiner diagnosed dyschromic macular lesions scattered on both legs, which could be similar to the condition noted at entry to service.  The examiner did not address the relationship between the two diagnoses, if any.  Accordingly, the examination report is not adequate for rating purposes and a remand is required to schedule a new VA examination to determine the nature and etiology of the Veteran's skin condition.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has had any additional treatment for his disabilities since January 2013 and if so, for all providers identified, take the appropriate steps to obtain treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any disorder of the right clavicle and surrounding shoulder girdle, such as his right rotator cuff disorder, that may be present.  The claims file and copies of pertinent records on Virtual VA and/or VBMS must be provided to the examiner for review and he or she must indicate review of these items in the examination report.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the lay statements and post-service medical records.

The examiner should then opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran has a current disorder of the right clavicle, to include the right rotator cuff disorder, that is causally or etiologically related to his military service. 

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must address the Veteran's lay statements regarding the in-service injury and continuity of symptoms, as well as the lay statements provided by his friends and family members in the discussion.

3. Send the Veteran's claims file and copies of pertinent treatment records on Virtual VA and/or VBMS to the VA examiner that conducted the November 2011 VA examination of the left knee and request an addendum opinion regarding the etiology of the left knee disorder.  If the November 2011 VA examiner is not available, then an examiner with the appropriate expertise should be asked to provide the following addendum opinion.

After reviewing the claims file, including all lay statements from the Veteran, his family members, and his friends, the examiner should opine whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran has a current left knee disability that is causally or etiologically related to his military service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must address the Veteran's lay statements regarding the in-service injury and continuity of symptoms, as well as the lay statements provided by his friends and family members in the discussion.

4. Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any residuals of tuberculosis found to be present.  The claims file and copies of pertinent records on Virtual VA and/or VBMS must be provided to the examiner for review and he or she must indicate review of these items in the examination report.

The examiner should acknowledge and discuss the 1999 PPD positive test result for tuberculosis and treatment with INH as documented in the March 2000 service dental records.  All necessary testing should be conducted.

Thereafter, the examiner must opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran had an active tuberculosis infection during service, and whether he has any current residuals of the in-service disease and/or treatment.  The examiner should specifically indicate whether the Veteran's noted chronic bronchitis is related to tuberculosis or to his period of service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must address the Veteran's lay statements regarding the in-service diagnosis and treatment and continuity of symptoms, as well as the lay statements provided by his friends and family members in the discussion.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed skin disorder.  The claims file and copies of pertinent records on Virtual VA and/or VBMS must be provided to the examiner for review and he or she must indicate review of these items in the examination report.

The examiner should clearly document all skin disorders present since 2006.  In determining the presence of skin disorders, the examiner must consider the lay statements from the Veteran and his friends and family members which describe sensitive skin with bruising and residual scars; dry and flaky skin; eczema-like symptoms; and rash and/or break outs.  The examiner should indicate whether any of these symptoms have been present during the pendency of the claim, and if so, indicate the appropriate diagnosis.

For each disorder diagnosed, the examiner must opine whether it is at least as likely as not (50 percent likelihood or higher) that the disorder started during or is in any way related to service.

The examiner must acknowledge and discuss the June 1996 entrance examination report which shows depigmented areas on the upper chest, bilaterally, and opine whether it is at least as likely as not (50 percent likelihood or higher) that this condition was aggravated, i.e. permanently worsened beyond the natural progression of the disorder, during or due to service.  The examiner should note the relationship, if any, between any current skin disorders and the depigmented areas on the upper chest noted at entrance to service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the lay statements from the Veteran and his friends and family members regarding their observations of a skin condition that manifested during service and allegations of continuity of symptoms since service.  

6. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



